Citation Nr: 0704225	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to trauma.  

2.  Entitlement to service connection for residuals of a 
right hand injury.  

3.  Entitlement to service connection for residuals of a face 
injury.  

4.  Entitlement to service connection for residuals of a left 
arm injury.  

5.  Entitlement to service connection for residuals of a 
right arm injury.  

6.  Entitlement to service connection for residuals of a neck 
injury.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left hand injury.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  The veteran also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In November 2004, the RO denied the following claims: 
entitlement to service connection for loss of teeth due to 
trauma, entitlement to service connection for residuals of a 
right hand injury, entitlement to service connection for 
residuals of a face injury, entitlement to service connection 
for residuals of a left arm injury, entitlement to service 
connection for residuals of a right arm injury, and 
entitlement to service connection for residuals of a neck 
injury.  The RO also determined that the veteran did not 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for a left 
hand condition.  



In July 2006, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The service medical records for the veteran's period of 
active duty service do not show that the veteran suffered a 
loss of teeth due to trauma; the post-service competent 
evidence of record does not reveal evidence of a current 
dental condition which is related to in-service trauma, or 
evidence of a current dental condition otherwise related to 
service.  

2.  The service medical records for the veteran's period of 
active duty service do not show that the veteran was 
diagnosed as having a right hand disability; the post-service 
competent evidence of record does not include a current 
diagnosis of residuals of a right hand injury or a right hand 
disability.  

3.  The service medical records for the veteran's period of 
active duty service do not show that the veteran injured the 
face; the post-service competent evidence of record does not 
include a current diagnosis of residuals of a face injury or 
a disability of the face.  

4.  The service medical records for the veteran's period of 
active duty service do not show that he injured the right arm 
or the left arm; the post-service competent evidence of 
record does not include a current diagnosis of residuals of a 
right arm or left arm injury or an arm disability.  

5.  The service medical records for the veteran's period of 
active duty service do not show that he injured the neck; the 
post-service competent evidence of record does not include a 
current diagnosis of residuals of a neck injury or a neck 
disability.  

6.  The RO initially denied the claim of entitlement to 
service connection for a left hand condition in June 1995 and 
the veteran was notified of the decision in July 1995; 
however, he did not file a timely Notice of Disagreement or 
perfect an appeal before the Board.  

7.  The RO's June 1995 decision denying the claim of 
entitlement to service connection for a left hand condition 
is final.  

8.  Evidence received subsequent to the RO's final decision 
is new to the extent that it was not of record at the time of 
the RO's June 1995 decision; however, the evidence is not 
material, as the evidence does not relate to a unestablsihed 
fact which is necessary to substantiate the claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service 
connection for loss of teeth due to trauma, to include the 
requirements to establish entitlement to VA outpatient dental 
treatment, have not been met.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2005)

2.  The requirements to establish entitlement to service 
connection for residuals of a right hand injury have not been 
met.  38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

3.  The requirements to establish entitlement to service 
connection for residuals of a face injury have not been met.  
38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

4.  The requirements to establish entitlement to service 
connection for residuals of a left arm injury have not been 
met.  38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

5.  The requirements to establish entitlement to service 
connection for residuals of a right arm injury have not been 
met.  38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

6.  The requirements to establish entitlement to service 
connection for residuals of a neck injury have not been met.  
38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2006).  

7.  The RO's June 1995 rating decision denying the claim of 
entitlement to service connection for a left hand condition 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103 (2006).  

8.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a left hand disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished as it pertained to the veteran's claim of 
service connection by way of correspondence dated in May and 
June of 2004 (notice letters).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  By correspondence 
dated in March 2006, the veteran was provided with notice of 
the type of evidence that is necessary to establish a 
disability rating and effective date in the event that 
service-connected benefits are awarded.  He received 
additional notices in April and June 2006.  

Accordingly, the Board finds that the requirements set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to the veteran in providing this notice after 
the initial adjudication of the claims for service 
connection.  In this regard, as the Board determines below 
that the veteran is not entitled to service-connected 
benefits, any questions regarding the assignment of a 
disability rating or an effective date are rendered moot.  

In May and June of 2004, the veteran was provided with notice 
letters which informed him of the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board concludes that 
the discussions contained in the notice letters complied with 
VA's duty to notify.  For example, the veteran was 
specifically notified of the evidence that is necessary to 
substantiate the claims; he was informed of the 
responsibilities imposed upon himself and VA during the 
claims process; he was informed of the evidence that VA 
received in connection with the claims; and he was informed 
of where to send the information and how to contact VA if he 
had questions or needed assistance.  The veteran was also 
notified of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claims.  

As for the claim involving new and material evidence, the 
Board observes that the veteran was specifically informed of 
the evidence necessary to reopen the finally decided claim of 
entitlement to service connection for a left hand disability.  
For example, he was informed of what type of information is 
considered "new" and "material."  He was essentially 
informed that material evidence is evidence which speaks to 
the issue of service connection and evidence which raises a 
reasonable responsibility of substantiating the claim; in 
essence, he was also informed of the basis of the previous 
denial.  Further, he was informed of the type of evidence 
that is necessary to substantiate a claim for service 
connection.  (See the notice letters dated in May and June 
2004).  Accordingly, VA has satisfied the duty to notify the 
veteran as it pertains to claims involving new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, Army National Guard records, VA and non-VA 
medical treatment records, VA examination reports, records 
from the Social Security Administration; statements submitted 
in support of the claims; and other lay (buddy) statements 
have been obtained and associated with the claims file.  

During the pendency of the appeal, while presenting personal 
testimony at the January 2006 Travel Board hearing, the 
veteran indicated that he was receiving ongoing treatment at 
the VA Medical Center (VAMC) in Augusta for the disabilities 
for which he claims entitlement to service connection.  There 
are outpatient treatment records from the VAMC in Augusta, 
dated from April 2004 to May 2004, which have been associated 
with the claims file; there are no outpatient treatment 
records dated after May 2004.  Failure to obtain VA 
outpatient treatment records from the VAMC in Augusta, dated 
subsequent to May 2004, results in harmless error given the 
absence of evidence which shows that the veteran loss his 
teeth due to trauma, or sustained service injuries that 
resulted in current residuals of the right hand, the right 
arm, the left arm, the face, and the neck.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

During the pendency of the appeal, in August 2004 and January 
2005, the veteran requested that the RO obtain "medical 
records from the hospital, aid stations, after action 
reports, and morning reports" and other service personnel 
records.  The veteran's service medical records have been 
associated with the claims file; however, the file does not 
include action reports, morning reports or the veteran's 
service personnel file.  The Board finds that the failure to 
obtain these records results in harmless error given the 
absence of post-service medical evidence showing that the 
veteran has been diagnosed as having current residuals of the 
alleged in-service injuries or any disability for which he 
now claims entitlement to service connection.  

The Board finds that any error in the sequence of events, as 
discussed above, is not shown to have any effect on the case, 
or to cause injury to the veteran.  Any assistance that VA 
would provide to the veteran with respect to the noted 
records would not further substantiate the veteran's claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  As such, 
the Board concludes that any such harmless error does not 
prohibit consideration of the appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The veteran has not identified any other obtainable medical 
records or evidence pertinent to the claims.  The Board is 
similarly unaware of any outstanding obtainable evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist the veteran.  


General Applicable Law and Regulations for Establishing 
Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1131.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The United States Court of Veterans Appeals (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  This principle has been repeatedly reaffirmed by 
the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Entitlement to Service Connection for Loss of Teeth Due to 
Trauma

The veteran maintains that he was involved in an accident 
while he was stationed in Germany during his active duty 
period of service when he was hit in the face by a "hatch" 
or a "latch" and that the accident caused injury to the 
mouth.  He reported that after receiving the trauma to his 
mouth, he began bleeding from the mouth, he reported that he 
sought help from a medic and his teeth were pulled; he 
reported that the dentist at the military dental clinic 
extracted two front teeth.  The veteran also reported that he 
had "some bad teeth" and that one cracked; he reported that 
he later had additional teeth pulled and received a "plate" 
in place of the missing teeth.  (See the July 2006 transcript 
of the Travel Board hearing).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  See 38 
C.F.R. § 3.381(a) (2006).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  See 38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  See 
38 C.F.R. § 3.381(e).  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2006).  

The service medical records do not show that the veteran loss 
his teeth due to trauma.  At the time the veteran enlisted in 
the service, as shown on the August 1972 report of medical 
history, he reported that he experienced severe tooth or gum 
trouble.  The August 1972 report of medical examination does 
not include any documentation of loss of teeth due to trauma.  
The service records include a dental record which shows that 
the veteran had tooth #1, tooth  #2, tooth  #3, and tooth # 4 
extracted in March 1973.  In June 1973, he had tooth #28 and 
tooth #29 extracted.  The service medical records do not 
include documentation which relates the tooth extractions to 
loss of teeth due to trauma.  The July 1974 separation 
examination report shows that the evaluation of the veteran's 
head, face, and mouth was normal.  There were no reports of 
the veteran having experienced any trauma to the face or 
mouth.  

The medical records during the period in which the veteran 
was enlisted in the Army National Guard (ANG) do not show 
that the veteran loss his teeth due to trauma; there are no 
reports of the veteran's medical history being significant 
for loss of teeth due to trauma.  It appears that the veteran 
underwent examination for enlistment in the ANG in July 1972; 
the evaluation was essentially normal.  He indicated however 
that he experienced severe tooth or gum trouble.  The veteran 
underwent periodic examinations in August 1976, June 1980, 
and December 1984.  These periodic examinations were normal 
and there were no reports of a dental condition or reports of 
the veteran having loss his teeth due to trauma.  The veteran 
did, however, continue to report severe tooth or gum trouble.  

The veteran underwent an ANG re-enlistment examination in 
September 1987; the evaluation was abnormal with respect to 
the veteran's mouth.  The report of medical examination shows 
that the veteran experienced left mandibular deviation, 
congenital.  There was no report of the veteran having loss 
any of his teeth due to trauma.  

The post-service medical record does not show that the 
veteran currently experiences any problems with his teeth 
which might be subject to service connection.  There are no 
post-service dental records or any other records which 
include evidence of a dental condition.  These records 
primarily pertain to complaints and treatment of the left 
knee, left leg, and back.  (See the December 1992 medical 
records from Jewish Hospital; the May 1993 medical note from 
Carolina Health Centers, Inc.; the medical records from Self 
Memorial Hospital; VA medical treatment records, dated from 
June 1993 to February 1995; the February 1995 medical record 
from Frederick C. House; VA examinations, dated in March 1995 
and October 1998; VA medical treatment records, dated from 
April 2004 to May 2004; the March 2006 medical records from 
Savannah Lakes Medical Center; and the records from the 
Social Security Administration).  

In view of the forgoing, the Board concludes that the 
requirements to establish entitlement to service connection 
for loss of teeth due to trauma have not been met.  The Board 
notes that there is no indication in the service medical 
records that the veteran's teeth, that is, tooth #1, tooth  
#2, tooth  #3, tooth # 4, tooth #28 and tooth #29 were 
extracted in connection with treatment which was received due 
to trauma.  

As for the veteran's assertions of having been hit in the 
face with a hatch, or a latch, during his period of service, 
a review of the record shows that, other than the veteran's 
post-service assertions, there is no reference to such an 
injury.  The lay (buddy) statements submitted in support of 
the claims pertain to the veteran's knees, legs, and back.  
These statements do not corroborate the veteran's assertion 
of having loss his teeth due to trauma or having been 
involved in an accident where he was hit in the face by a 
hatch, or a latch, of an Armored Personnel Carrier.  (See the 
lay statements submitted in support of the veteran's claims, 
dated in March an April 2006 and the veteran's April 2004 
statement in support of the claim).  Thus, service connection 
for a dental condition involving service trauma may not be 
granted, and there is no related eligibility for treatment 
under Class II(a).  

The Board also determines that the veteran is not shown to be 
entitled to service connection or treatment under any of the 
other possible classes of eligibility.  For instance, there 
could be no eligibility for Class I dental care since he is 
not shown to have a service-connected compensable dental 
condition.  See 38 C.F.R. § 4.150, 17.161(a) (2006).  He also 
does not allege, and the evidence does not otherwise suggest, 
that he applied for dental treatment within a year of his 
release from active duty, so there could be no eligibility 
for one-time Class II treatment for any service-connected 
non-compensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 38 
C.F.R. § 17.161 are also not for application in the instant 
case.  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence that the veteran is diagnosed 
as having a dental condition related to loss of teeth as a 
result of in-service trauma, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board does not doubt the sincerity of the veteran's 
assertion of having loss his teeth due to trauma in service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for loss of teeth due to 
trauma.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for Residuals of a Right 
Hand Injury

In essence, the veteran maintains that he injured his hand 
"during an altercation while on guard duty" while serving 
in Germany during his period of service and that the incident 
where he was injured by the hatch, or latch, on board the 
Armored Personnel Carrier caused injury to the hand.  He 
asserts that he sought treatment at an aid station and then 
he went to Frankfurt hospital.  His argument is that while he 
sustained an injury to the 4th finger of the right hand, he 
also sustained an injury to the entire hand.  His residuals 
include numbness.  (See the veteran's August 2004 statement 
in support of the claim and the transcript of the July 2006 
Travel Board hearing).  

The service medical records reveal that the veteran injured 
the 4th finger of the right hand during his period of 
service.  The August 1972 enlistment examination report did 
not reveal any abnormality of the right hand.  A July 1974 
service medical record shows that the veteran complained of 
tenderness of the 4th phalange on the right hand.  It is 
noted in this record that he previously broke the 4th finger 
while playing basketball.  There is no indication that the 
veteran injured the entire right hand.  The July 1974 
separation examination report shows that the evaluation of 
the veteran's upper extremities was normal; there were no 
reports of a right hand disability.  

The medical records dated during the time of the veteran's 
ANG service do not reveal that the veteran injured his right 
hand.  The July 1972 enlistment examination report shows that 
the evaluation of the veteran's upper extremities was normal; 
there was no documentation of a right hand disability.  The 
veteran underwent periodic examinations in August 1976, June 
1980, and December 1984.  These periodic examinations were 
normal and there were no reports of a right hand disability 
or the veteran having received treatment for a right hand 
disability.  
The September 1987 report of medical examination shows that 
the veteran fractured the right 4th metacarpal at age 21; 
there are no reports of the veteran having been diagnosed as 
having a right hand disability or any impairment of the right 
hand in connection with the previous fracture of the right 
4th metacarpal.  In fact, the examination report states that 
the fracture of the right 4th metacarpal is uncomplicated.  
The veteran did not receive treatment for a right hand 
disability during his ANG service.  

The post-service medical record does not show that the 
veteran is currently diagnosed as having a right hand 
disability.  The veteran's post-service medical records 
primarily pertain to complaints and treatment of the left 
knee, left leg, and back.  (See the December 1992 medical 
records from Jewish Hospital; the May 1993 medical note from 
Carolina Health Centers, Inc.; the medical records from Self 
Memorial Hospital; VA medical treatment records, dated from 
June 1993 to February 1995; the February 1995 medical record 
from Frederick C. House; VA examinations, dated in March 1995 
and October 1998; VA medical treatment records, April 2004 to 
May 2004; the March 2006 medical records from Savannah Lakes 
Medical Center; and the records from the Social Security 
Administration).  

In view of the foregoing, the Board concludes that the 
requirements necessary to establish entitlement to service 
connection for residuals of a right hand disability have not 
been met.  At the outset, the Board points out that by rating 
decision dated in June 1995, the RO awarded service 
connection for a fracture of the ring finger of the right 
hand.  

The service medical records are without reference to a right 
hand injury, there is only reference of an injury to the 4th 
right finger, and the post-service medical record is without 
medical evidence of a diagnosis of current residuals of a 
right hand injury or a disability of the right hand.  As for 
the veteran's assertions of having injured the right hand 
while operating equipment on an Armored Personnel Carrier, 
during his period of service, a review of the record shows 
that, other than the veteran's post-service assertions, there 
is no reference to such an injury.  The lay (buddy) 
statements submitted in support of the claim pertain to the 
veteran's knees, legs, and back; none of these statements 
corroborate the veteran's assertions as it pertains to a 
right hand injury.  

While it is noted in one of the lay statements that the 
veteran's right arm was in a cast in February 1974, which 
could potentially lend support to the veteran's claim of 
having injured the right hand in service, it still remains 
that the medical evidence of record is still without any 
reference to the veteran having received treatment for a 
right hand disability in service or after service.  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence that the veteran is diagnosed 
as having current residuals of a right hand injury or that he 
is diagnosed as actually having a right hand disability, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he injured the right hand during his period of 
service and that he now experiences residuals which warrant 
service connection.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection a right hand disability.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Residuals of a Face 
Injury

The veteran maintains that he injured his face while serving 
in Germany during his period of service when he was hit in 
the head by a hatch, or latch, on board an Armored Personnel 
Carrier.  He asserts that he was treated at a dispensary and 
Frankfurt hospital.  (See the veteran's August 2004 statement 
in support of the claim and the transcript of the July 2006 
Travel Board hearing).  

The service medical records do not reveal documentation of 
the veteran having sustained a face injury in service.  The 
August 1972 service enlistment examination report shows that 
the evaluation of the veteran's head and face was normal.  
The service medical records do not indicate that the veteran 
received treatment for an injury of the face.  The July 1974 
service separation examination report also reveals a normal 
evaluation of the veteran's head and face.  

Similarly, the Army National Guard (ANG) medical records do 
not reveal that the veteran received treatment for a face 
injury.  The July 1972 examination report shows that the 
evaluation of the veteran's face was normal.  The veteran 
underwent periodic examinations in June 1980, December 1984, 
and August 1976.  The reports of medical history shows that 
the veteran indicated that he experienced broken bones; 
however, he did not report that he ever injured his head.  
The September 1987 report of medical examination shows that 
the evaluation of the veteran's head and face was abnormal.  
The examination report shows that the veteran experienced 
left mandibular deviation, congenital.  There was no 
documentation or report of an in-service face injury.  

The post-service medical record does not reveal that the 
veteran injured his face or that he ever received treatment 
for residuals of a face injury.  The veteran's post-service 
medical records primarily pertain to complaints and treatment 
of the left knee, left leg, and back.  (See the December 1992 
medical records from Jewish Hospital; the May 1993 medical 
note from Carolina Health Centers, Inc.; the medical records 
from Self Memorial Hospital; VA medical treatment records, 
dated from June 1993 to February 1995; the February 1995 
medical record from Frederick C. House; VA examinations, 
dated in March 1995 and October 1998; VA medical treatment 
records, April 2004 to May 2004; the March 2006 medical 
records from Savannah Lakes Medical Center; and the records 
from the Social Security Administration).  

In view of the foregoing, the Board concludes that the 
requirements which are necessary to establish entitlement to 
service connection for residuals of a face injury have not 
been met.  The service medical records are without reference 
to a face injury and the post-service medical record is 
without medical evidence of a diagnosis of current residuals 
of a face injury or a diagnosis of a disability of the face.  
As for the veteran's assertions of having injured the face 
while operating equipment on an Armored Personnel Carrier and 
being hit in the face with a hatch, or a latch, during his 
period of service, a review of the record shows that, other 
than the veteran's post-service assertions, there is no 
reference to such an injury.  The lay (buddy) statements 
submitted in support of the claim pertain to the veteran's 
knees, legs, and back; none of these statements corroborate 
the veteran's assertions as it pertains to an injury of the 
face.  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence that the veteran is diagnosed 
as having current residuals of a face injury or a disability 
of the face, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he injured the face during his period of service 
and that he now experiences residuals which warrant service 
connection.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a face 
injury.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for Residuals of a Left Arm 
and/or Right Arm Injury

In essence, the veteran maintains that he injured his arms 
"during an altercation while on guard duty" while serving 
in Germany during his period of service and that the incident 
where he was injured by the hatch, or latch, on board the 
Armored Personnel Carrier caused injury to the arms.  He 
asserts that he sought treatment at an aid station and then 
he went to Frankfurt hospital.  He asserts that he now 
experiences numbness in the right arm and popping in the left 
arm.  (See the veteran's August 2004 statement in support of 
the claim and the transcript of the July 2006 Travel Board 
hearing).  

The service medical records do not include documentation of 
the veteran having injured the left arm or the right arm 
during service.  The August 1972 service enlistment 
examination report shows that the evaluation of the veteran's 
upper extremities was normal.  The service medical records do 
not indicate that he ever received treatment for the left arm 
or the right arm.  The July 1974 service separation 
examination report also reveals a normal evaluation of the 
veteran's upper extremities.  

Similarly, the Army National Guard (ANG) medical records do 
not reveal that the veteran injured the left arm or the right 
arm.  The July 1972 examination report shows that the 
evaluation of the veteran's upper extremities was normal.  
During his period of service in the ANG, the veteran 
underwent examinations in June 1980, December 1984, and 
August 1976.  These examinations were normal with respect to 
the veteran's left arm and right arm.  The contemporaneous 
reports of medical history show that the veteran indicated 
that he experienced broken bones; however, he did not report 
that he broke any bones in his arms.  The September 1987 
report of medical examination also reveals a normal 
evaluation of the veteran's upper extremities.  

The post-service medical record does not reveal that the 
veteran injured his arms or that he ever received treatment 
for residuals of a left arm or right arm injury.  The 
veteran's post-service medical records primarily pertain to 
complaints of the left knee, left leg, and back.  (See the 
December 1992 medical records from Jewish Hospital; the May 
1993 medical note from Carolina Health Centers, Inc.; the 
medical records from Self Memorial Hospital; VA medical 
treatment records, dated from June 1993 to February 1995; the 
February 1995 medical record from Frederick C. House; VA 
examinations reports, dated in March 1995 and October 1998; 
VA medical treatment records, April 2004 to May 2004; the 
March 2006 medical records from Savannah Lakes Medical 
Center; and the records from the Social Security 
Administration).  

In view of the foregoing, the Board concludes that the 
requirements which are necessary to establish entitlement to 
service connection for residuals of an injury to the left arm 
or an injury to the right arm have not been met.  The service 
medical records are without reference to an injury to either 
arm and the post-service medical record is without medical 
evidence of a diagnosis of current residuals of an in-service 
arm injury or any disability of the arms.  As for the 
veteran's assertions of having injured the left and right arm 
during his period of service, a review of the record shows 
that, other than the veteran's post-service assertions, there 
is no reference to any in-service injury of the arms.  The 
lay (buddy) statements submitted in support of the claim 
pertain to the veteran's knees, legs, and back; none of these 
statements corroborate the veteran's assertions as it 
pertains to an in-service injury of the left or right arm.  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence that the veteran is diagnosed 
as having current residuals of a left arm or right arm 
injury, or a left arm or right arm disability, there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he injured the left arm and the right arm during 
his period of service and that he now suffers from residuals 
which warrant service connection.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left arm disability 
or a right arm disability.  38 U.S.C.A. § 1110 (West 2002).  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for Residuals of a Neck 
Injury

The veteran maintains that he injured his neck while serving 
in Germany during his period of service.  His contention is 
that the incident where he was hit in the face by the hatch, 
or latch, on board the Armored Personnel Carrier also caused 
an injury to the neck.  He indicated that he was treated at a 
dispensary and that he went to Frankfurt hospital.  He 
asserts that he now experiences pain and stiffness in the 
neck.  (See the veteran's August 2004 statement in support of 
the claim and the transcript of the July 2006 Travel Board 
hearing).  

The service medical records do not include documentation of 
the veteran having injured the neck.  The August 1972 service 
enlistment examination report shows that the evaluation of 
the veteran's neck was normal.  The service medical records 
do not indicate that the veteran was ever treated for a neck 
injury.  The July 1974 service separation examination report 
also revealed a normal evaluation of the veteran's neck.  

The medical records from the veteran's period of Army 
National Guard (ANG) service do not show that he injured the 
neck.  The July 1972 enlistment examination report shows that 
the evaluation of the veteran's neck was normal.  During his 
period of service in the ANG, the veteran underwent 
examinations in June 1980, December 1984, and August 1976.  
These examinations did not include any documentation of a  
neck injury or a neck problem.  Similarly, the September 1987 
report of medical examination did not include any 
documentation of a  neck injury or a neck problem.  

The post-service medical record does not reveal that the 
veteran injured his neck, that he ever received treatment for 
residuals of a neck injury, or that he is currently diagnosed 
as having a neck disability.  The veteran's post-service 
medical records primarily pertain to complaints and treatment 
of the left knee, left leg, and back.  (See the December 1992 
medical records from Jewish Hospital; the May 1993 medical 
note from Carolina Health Centers, Inc.; the medical records 
from Self Memorial Hospital; VA medical treatment records, 
dated from June 1993 to February 1995; the February 1995 
medical record from Frederick C. House; VA examinations, 
dated in March 1995 and October 1998; VA medical treatment 
records, April 2004 to May 2004; the March 2006 medical 
records from Savannah Lakes Medical Center; and the records 
from the Social Security Administration).  

In view of the foregoing, the Board concludes that the 
requirements which are necessary to establish entitlement to 
service connection for residuals of a neck injury have not 
been met.  The service medical records are without reference 
to an injury of the neck and the post-service medical record 
is without medical evidence of a diagnosis of current 
residuals of an in-service neck injury or a current diagnosis 
of a neck disability.  As for the veteran's assertions of 
having injured the neck during his period of service, a 
review of the record shows that, other than the veteran's 
post-service assertions, there is no reference to any in-
service neck injury.  The lay (buddy) statements submitted in 
support of the claim pertain to the veteran's knees, legs, 
and back; none of these statements corroborate the veteran's 
assertions as it pertains to an in-service injury of the 
neck.  Further, even if the veteran sustained a neck injury 
during his period of service, there is no competent medical 
evidence of a residual neck disability.  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence which shows that the veteran is 
diagnosed as having current residuals of a neck injury or 
diagnosed as having a neck disability, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he injured the neck during his period of service 
and that he now suffers from residuals which warrant service 
connection.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a neck disability.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

General Applicable Law and Regulations for Establishing that 
New and material Evidence  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 2002).  A final 
decision will be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  

Note that regulations implementing the Veteran's Claims 
Assistance Act of 2000 (VCAA) contain an amended definition 
of new and material evidence and rules prescribing certain VA 
duties in the context of an attempt to reopen a finally 
decided claim, which specifically apply to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2004).  As the veteran's claim to reopen 
was received subsequent to the effective date of the new 
regulations, the Board finds that such new regulations and 
provisions are applicable here.  Therefore, the claim to 
reopen will be considered under the new regulations, as 
outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for a 
Left Hand Disability

The RO initially denied the veteran's claim of entitlement to 
service connection for a left hand condition in June 1995.  
The veteran was notified of the denial by correspondence 
dated in July 1995.  He did not file a timely Notice of 
Disagreement or perfect an appeal before the Board.  Thus, 
the RO's June 1995 decision is final.  

At the time of the RO's June 1995 decision, the record did 
not include evidence of the veteran having been treated for a 
left hand condition or documentation of a left hand 
disability.  

The service medical records do not include documentation of 
the veteran having injured the left hand.  The August 1972 
enlistment examination report shows that the evaluation of 
the veteran's upper extremities was normal; there were no 
abnormalities of the left hand noted.  A February 1974 
service medical record reports that the veteran "claims 
continued problem with the left hand."  The service medical 
records do not, however, show that the veteran received 
treatment for a left hand disability.  The July 1974 service 
separation examination report also reveals a normal 
evaluation of the veteran's upper extremities; there were no 
abnormalities of the left hand noted.  

Similarly, the records dated during the veteran's period of 
Army National Guard (ANG) service does not reveal that the 
veteran injured his left hand or that he was diagnosed as 
having a left hand disability.  The July 1972 service 
enlistment examination report shows that the evaluation of 
the veteran's upper extremities was normal.  During his 
period of service in the ANG, the veteran underwent 
examinations in June 1980, December 1984, and August 1976.  
These examinations did not include any documentation of a 
left hand injury or a left hand condition.  The 
contemporaneous reports of medical history show that the 
veteran indicated that he experienced broken bones; however, 
there is no documentation which shows that he ever broke the 
left hand or broke any bones of the left hand.  The September 
1987 report of medical examination did not include any 
documentation of a left hand injury; the evaluation of the 
veteran's upper extremities was normal.  

The post-service medical record does not reveal that the 
veteran injured his left hand, that he ever received 
treatment for the left hand, or that he was ever diagnosed as 
having a left hand disability.  The veteran's post-service 
medical records primarily pertain to complaints and treatment 
of the left knee, left leg, and the back.  (See the December 
1992 medical records from Jewish Hospital; the May 1993 
medical note from Carolina Health Centers, Inc.; the medical 
records from Self Memorial Hospital; VA medical treatment 
records, dated from June 1993 to February 1995; the February 
1995 medical record from Frederick C. House; VA examinations, 
dated in March 1995 and October 1998; VA medical treatment 
records, April 2004 to May 2004; the March 2006 medical 
records from Savannah Lakes Medical Center; and the records 
from the Social Security Administration).  

As for the veteran's personal testimony presented during the 
July 2006 Travel Board hearing, while he offered detailed 
testimony regarding the left arm, he did not provide any 
pertinent testimony with respect to the left hand.   

In view of the foregoing, the Board concludes that the 
evidence submitted subsequent to the RO's June 1995 final 
decision is new, as this evidence was not of record at the 
time of the June 1995 decision which denied the claim of 
entitlement to service connection for a left hand condition.  
This evidence is not, however, material to the claim.  
Material evidence would be evidence which tends to show that 
the veteran injured the left hand in service and has current 
residuals for which he receives medical treatment, or 
evidence showing that he is at least currently diagnosed as 
having a left hand disability.  In the veteran's case, not 
only is there an absence of evidence which shows that he ever 
injured the left hand or had a left hand disability prior to 
the RO's final decision, the evidence received subsequent to 
the final decision is also without any medical documentation 
of the veteran having injured the left hand and that he 
currently has residuals, or documentation that he is 
diagnosed as having a left hand disability.  

As for the veteran's assertions of having injured the left 
hand during his period of service, a review of the record 
shows that, other than the veteran's post-service assertions, 
there is no reference to any in-service left hand injury.  
The lay (buddy) statements submitted in support of the claim 
pertain to the veteran's knees, legs, and back; none of these 
statements corroborate the veteran's assertions as it 
pertains to an in-service injury of the left hand.  Further, 
even if the new evidence revealed that the veteran sustained 
a left hand injury during his period of service, there is no 
competent medical evidence of a residual left hand 
disability.  

In the absence of evidence which shows that the veteran has a 
left hand disability, the Board finds that the evidence 
received subsequent to the RO's final decision is not both 
new and material to the claim of entitlement to service 
connection.  

The Board does not doubt the sincerity of the veteran's 
belief that he injured the left hand during his period of 
service and that he now suffers from residuals which warrant 
service connection.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  


Accordingly, the appellant has not offered a basis to reopen 
the finally decided claim of entitlement to service 
connection for a left hand disability; therefore, the Board 
will not reopen the claim for review on the merits.  See 38 
U.S.C.A. § 5108 (West 2002).  Thus, the claim is denied.  


ORDER

Entitlement to service connection for loss of teeth due to 
trauma is denied.  

Entitlement to service connection for residuals of a right 
hand injury is denied.  

Entitlement to service connection for residuals of a face 
injury is denied.  

Entitlement to service connection for residuals of a left arm 
injury is denied.  

Entitlement to service connection for residuals of a right 
arm injury is denied.  

Entitlement to service connection for residuals of a neck 
injury is denied.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a left hand injury, as such, the 
claim is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


